     1:17-cv-02930-TLW     Date Filed 01/27/20     Entry Number 76     Page 1 of 5




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF SOUTH CAROLINA
                             AIKEN DIVISION

LaKrystal Coats, as Personal                     Civil Action No. 1:17-cv-02930-TLW
Representative of the Estate of Demetric
Cowan,

             PLAINTIFF,

       v.

Ray Pope, in his individual capacity, FNU
Nichols, in his individual capacity, FNU
Cardarelli, in his individual capacity, FNU
White, in his individual capacity, Gerald                      Order
Brooks, in his official capacity as Chief of
Police of the City of Greenwood, Sidney
Montgomery, in his individual capacity,
Roy Murray, in his individual capacity,
Pamela Osborne, in her individual
capacity, and Tony Davis, in his official
capacity as Sheriff of Greenwood County,

             DEFENDANTS.



      This action stems from the death of Demetric Cowan while he was a pretrial

detainee in the Greenwood County Detention Center. The Court previously detailed

the circumstances of Cowan’s death in an order dated October 30, 2019. ECF No. 57.

This matter now comes before the Court on Defendants’ motions for reconsideration

of the Court’s order. ECF Nos. 61, 62. In the order, the Court accepted in part and

denied in part the Report and Recommendation (Report) of the Magistrate Judge who

recommended granting summary judgment for all defendants. The Court accepted

the Report’s recommendation for all defendants except Greenwood County Detention

Officers Sidney Montgomery, Roy Murray, and Pamela Osborne (GCDC Officers). As


                                         1
     1:17-cv-02930-TLW       Date Filed 01/27/20   Entry Number 76      Page 2 of 5




for the GCDC Officers, the Court granted summary judgment as to the state law

claims but ruled that the Plaintiff made a sufficient showing that her Fourteenth

Amendment claims should not be dismissed on summary judgment.

      Defendants Montgomery, Murray, and Osborne ask the Court to reconsider its

decision to deny summary judgment as to the Fourteenth Amendment claims.

Defendants Montgomery and Murray together filed a motion for reconsideration,

ECF No. 61, and Defendant Osborne separately filed a motion for reconsideration,

ECF No. 62. Plaintiff filed a combined response to Defendants’ motions for

reconsideration. ECF No. 65. Defendants filed replies. ECF Nos. 70, 71. For the

reasons stated herein, the Court denies Defendants’ motions for reconsideration.

      Federal Rule of Civil Procedure 59(e) governs motions to alter or amend a

judgment. The Fourth Circuit held that a Rule 59(e) motion to reconsider may be

granted “(1) to accommodate an intervening change in controlling law; (2) to account

for new evidence not available at trial; or (3) to correct a clear error of law or prevent

manifest injustice.” Mayfield v. Nat’l Ass’n for Stock Car Auto Racing, Inc., 674 F.3d

369, 378 (4th Cir. 2012) (citations omitted).

      In the instant motions, Defendants Montgomery and Murray first argue that

there is insufficient evidence of a causal connection between any acts of the

defendants and the decedent’s death to support a claim for wrongful death damages.

Next, Defendants Montgomery and Murray argue that there is insufficient evidence

of a causal connection between the acts of the defendants and Cowan’s suffering

during the time leading up to his death to support Plaintiff’s claim for survival

damages. Third, Defendants Montgomery and Murray argue that while in hindsight

                                            2
     1:17-cv-02930-TLW      Date Filed 01/27/20   Entry Number 76     Page 3 of 5




“Cowan was having a significant medical emergency,” his behavior leading up to his

death (crawling on the ground, inability to walk, shaking, vomiting, and appearing

dazed) would not signify a need for emergency medical attention to a layperson. ECF

No. 62 at 9. Therefore, Defendants argue, the Court should dismiss Plaintiff’s

Fourteenth Amendment claims. Finally, Defendants Montgomery and Murray argue

that they are protected by qualified immunity. In her motion for reconsideration,

Defendant Osborne presents similar arguments as Defendants Montgomery and

Murray but notes that she was not involved in the supervision of Cowan until later

in the timeline of his demise and therefore Cowan’s need for medical care was not

obvious to her.

      The Fourth Circuit has ruled that wrongful death and survival actions can be

brought pursuant to 42 U.S.C. § 1983. See, e.g., Iko v. Shreve, 535 F.3d 225 (4th Cir.

2008). In her Complaint, Plaintiff alleges that “[t]he conduct and actions of

Defendants…in failing to request or obtain medical attention for Cowan…with a

deliberate indifference…caused specific and serious physical and emotional

pain…”and resulted in Cowan’s death ECF No.1 at p. 6 (¶ 37, 38). As Defendant

Osborne states, “[i]t appears…that the Plaintiff intends to make both federal survival

and wrongful death claims.” ECF No. 61 at 4. The Court ruled in its order that

Plaintiff presents a cognizable claim for deliberate indifference based on the

obviousness of Cowan’s symptoms, and the Court finds no reason to change that

ruling.

     Specifically, as to causation for the wrongful death aspect, Defendant Osborn

argues that Plaintiff’s evidence is insufficient and that “[o]rdinarily causation would

                                          3
     1:17-cv-02930-TLW       Date Filed 01/27/20   Entry Number 76      Page 4 of 5




be established by expert testimony but [Plaintiff] does not have an expert witness to

do so.” ECF No. 61 at 5. However, the Fourth Circuit ruled in Scinto v. Stansberry

that expert testimony is not required in a deliberate indifference claim where the risk

would be apparent to a layperson. 841 F.3d 219, 230 (2016) (stating “[t]here is no

requirement, however, that a plaintiff alleging deliberate indifference present expert

testimony to support his allegations of serious injury or substantial risk of serious

injury.”). The Court acknowledges that it is not the burden of Defendants to show

that their conduct was not the cause of Cowan’s death. Nonetheless, the affidavit of

Dr. Kim Collins, who opined that death was “most probably” not preventable due to

the ingested cocaine, leaves open, based on the circumstances of Cowan’s death, a

factual question to be determined by a jury. 1 The Court’s order denying summary

judgment discussed how it evaluated the affidavit from Dr. Collins. In that order the

Court stated that the term “‘most probably’ does not meet the level of certainty

required to find that no triable issue of fact exists in determining whether the officers’

conduct was the proximate cause of Cowan’s death.” ECF No. 57 at 10 (emphasis

added). This statement shows the Court did find that a causal connection exists

between the actions of the Defendants and the death of Cowan. Again, Scinto




1
  The Court notes that Defendant Osborne specifically requests a ruling on the
admissibility of the internet article cited by Plaintiffs that addresses the possibility
of saving lives of cocaine body packers if there is early detection and medical
intervention. If necessary, the Court will take up the admissibility of this evidence
before proceeding to or at trial. At this time, the Court notes that it did not rely on
that evidence in making its determination that Plaintiff presented a cognizable claim
that survives summary judgment.
                                            4
     1:17-cv-02930-TLW        Date Filed 01/27/20    Entry Number 76    Page 5 of 5




addresses when expert testimony is not necessary to survive summary judgment. It

applies here.

      The issue of qualified immunity was discussed in the Court’s order. After

considering the motions to reconsider, the Court concludes there is no basis to

reconsider the qualified immunity analysis set forth in the initial order. In its order,

the Court considered a number of cases dealing with qualified immunity including:

McRaven v. Sanders, 577 F.3d 974 (8th Cir. 2009), Iko v. Shreve, 535 F.3d 225 (4th

Cir. 2018), Estate of Bradich v. City of Chicago, 413 F.3d 688 (7th Cir. 2005), Estate

of Owensby v. City of Cincinatti, 414 F.3d 596 (6th Cir. 2005), and Tlamka v. Serrell,

244 F.3d 628 (8th Cir. 2001). Under the caselaw qualified immunity is unavailable

to officers who do not seek medical treatment for inmates who present an obvious

need for medical attention. In this case, Cowan’s condition—crawling on the ground,

inability to walk, shaking, vomiting, and appearing dazed—presented an obvious

need for medical attention.

      After careful reconsideration and in light of the parties’ briefing and

arguments, and the reasoning in the Court’s order dated October 30, 2019, the Court

rules that Defendants’ motions, ECF Nos. 61, 62, are DENIED. The Court notes that

trial in this case is scheduled to begin on Tuesday, March 3, 2020 at 9:30 a.m.

      IT IS SO ORDERED.


                                                ___s/Terry L. Wooten_________
                                                  Senior United States District Judge
January 27, 2020
Columbia, South Carolina



                                            5
